Citation Nr: 9920575	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, superimposed on congenital malformation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION  

The veteran had active service from January 1964 to February 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

In his October 1997 substantive appeal, the veteran requested 
a hearing at the RO before a local hearing officer.  In a 
February 1998 document, the veteran's service representative 
requested that the veteran be afforded a VA examination in 
lieu of a personal hearing.  It was noted that the veteran 
had been advised of his right to request another personal 
hearing is he was dissatisfied with the RO's decision after a 
VA examination.  The veteran has not requested an additional 
hearing.



REMAND

Service medical records reflect various complaints of low 
back pain.

Upon VA examination dated in January 1977, forward bending 
was noted as markedly limited.  Deep tendon reflexes of the 
lower extremities were equal and active.  Manipulation of the 
ankles, knees, and hips showed no abnormalities.  A diagnosis 
of chronic low back pain, probably secondary to congenital 
malformation of the lumbosacral joint, with moderate 
impairment of function was noted.  

In a July 1997 rating decision, the RO increased the 
veteran's disability evaluation to 40 percent effective April 
9, 1996, and decreased it to 20 percent effective April 1, 
1997.  The veteran filed a notice of disagreement in 
September 1997, and a substantive appeal was filed in October 
1997.  

A February 1998 statement from a private physician reflects 
the veteran had marked limitation of forward bending in the 
standing position, positive Goldthwait's sign, spinal 
stenosis, and abnormal mobility on forced motion.  It was 
noted the veteran's condition was not likely to improve for 
the remainder of his lifetime.  

A separate statement from the same private physician, also 
dated in February 1998, reflects an opinion that the 
veteran's "lumbosacral strain superimposed on congenital 
malformation" was not correctly diagnosed from the 
beginning.  The physician opined that at the time of his 
original injury, the veteran suffered disc disruption and 
this was quite clear from the association between the disc 
disorder and the congenital malformation which leads to 
instability.  The instability almost certainly created the 
disc disruption at that time.  The physician further stated 
that studies they had at that time showed that the disruption 
at this level pre-dated the veteran's surgery by more than 15 
years because of the nature of degenerative change found at 
that level; that is to say the disc disruption at the level 
with the associated abnormality was much older than the more 
recent disruptions at the two levels above.  The physician 
therefore opined that the veteran's industrial accident 
produced new injuries to two other discs and worsened the 
injury in an already weakened disc at the L5-S1 level.  The 
physician stated this was corroborated by the differential in 
the degree of facet joint change at these various levels.  

Upon VA examination dated in April 1998, forward flexion was 
to 45 degrees, side bend in either direction was to 20 
degrees, and extension was to 10 degrees.  Straight leg 
raising was noted as to 75 degrees bilaterally.  The veteran 
was able to heel walk and toe walk.  The examiner noted the 
veteran did not appear to have outward evidences of pain upon 
motion testing or examination.  The examiner opined that the 
veteran's back strain during service could only be a minimal 
contributing factor to his serious back trouble which began 
in 1995.  The examiner noted that in that interim period 
between his discharge from service and the onset of serious 
difficulty 30 years later, the veteran was able to carry out 
numerous types of active work with apparently minimal 
problems.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is needed in order to 
enable the Board to render a final determination.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment since 
February 1998 for his back condition.  
After obtaining the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.  

2.  The RO should contact the veteran and 
determine whether he wishes to have a 
hearing before a local hearing officer, 
or if he wishes to have a hearing before 
a member of the Board.

3.  The veteran should be afforded a VA 
examination of his spine in order to 
determine the nature and extent of 
severity of his lumbosacral strain.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed prior to the examination.  
All necessary tests or studies should be 
performed and all findings must be 
reported in detail.  

The examiner is requested to report all 
ranges of motion and state whether 
limitation of motion, if any, is slight, 
moderate, or severe.  The examiner should 
also report the presence or absence of 
Goldthwaite's sign, listing of the spine, 
and muscle spasm.  The examiner is 
requested to specifically comment upon 
the extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints 
concerning his lumbosacral spine and 
offer an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including, but not limited 
to, weakness, pain, and loss of 
sensation.  

The examiner should also comment on 
whether veteran's service connected 
lumbosacral strain causes weakened 
movement, excess fatigability, and 
incoordination.  

Finally, the examiner is requested to 
render an opinion as to whether and to 
what extent the veteran's current 
lumbosacral symptomatology is related to 
his original lumbosacral injury.  If it 
is not possible to differentiate between 
the symptomatology exclusively 
attributable to the service-connected 
back disorder and the symptomatology 
resulting from post-service back disease 
or disorders, then that determination 
should be expressly stated for the 
record.

4.  The RO should review the examination 
report to ensure full compliance with the 
directives of this remand, including all 
of the requested findings and opinions.  
Otherwise, corrective action should be 
implemented.  

5.  After completion of the above-
requested development, the RO should 
review the issue of entitlement to an 
evaluation in excess of 20 percent for 
lumbosacral strain, superimposed on 
congenital malformation, in accordance 
with 38 C.F.R. §§ 4.14, 4.40, 4.45, and 
4.59.  The review should include 
consideration of whether an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










